DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/22/21 have been fully considered but they are not persuasive. 
The applicant alleges the lyophobic treatment  is  a well known “material method” to those of ordinary skill in the art. First, applicant’s statements regarding the knowledge of one of ordinary skill in the art consist of mere attorney argument, and are not supported by any evidence. See Icon Health & Fitness, Inc. v. Strava, Inc., 849 F.3d 1034, 1043 (Fed. Cir. 2017)(“Attorney argument is not evidence.”); Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997)(“Counsel’s argument cannot take the place of evidence lacking in the record.”); In re Huang, 100 F.3d 135, 139–40 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984). Second, the Federal Circuit has held “(‘It is the disclosures of the applications that count.’). The knowledge of ordinary artisans may be used to inform what is actually in the specification, see Lockwood, 107 F.3d at 1571 , but not to teach limitations that are not in the specification, even if those limitations would be rendered obvious by the disclosure in the specification. Id. at 1571-72 .Rivera v. Int'l Trade Comm'n, 857 F.3d 1315, 1322, 123 U.S.P.Q.2d 1059, 1063, 2017 BL 171191, 7 (Fed. Cir. 2017). Moreover, the Federal Circuit has held “genus claims, especially those that ‘use functional language to define the boundaries of a claimed genus,’ are unlikely to provide an adequate written description so as to be self-describing.”  Ariad Pharm., 598 F.3d at 1349 . Neology, Inc. v. Int'l Trade Comm'n, 767 Fed. 
Moreover, the applicant alleges “the liquid can be pure water, an aqueous solution, or an oil-based solution. The present invention is not limited to any type of the liquid”.  First, the applicant has admitted the claimed invention is not limited to any specific liquid. The prosecution history "is often of critical significance in determining the meaning of the claims" because it "contains the complete record of all the proceedings before the Patent and Trademark Office, including any express representations made by the applicant regarding the scope of the claims." Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576 , 1582 (Fed. Cir. 1996). During prosecution, "[a]pplicants can define (lexicography), explain, or disavow claim scope." Teva Pharms. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335 , 1343 (Fed. Cir. 2015). "A statement made during prosecution of related patents may be properly considered in construing a term common to those patents." Id. "The public notice function of a patent and its prosecution history requires that a patentee be held to what he declares during the prosecution of his patent." Springs Window Fashions LP v. Novo Indus., L.P., 323 F.3d 989 , 995 (Fed. Cir. 2003). Second, once again, the Federal Circuit has held “(‘It is the disclosures of the applications that count.’). The knowledge of ordinary artisans may be used to inform what is actually in the specification, see Lockwood, 107 F.3d at 1571 , but not to teach limitations that are not in the specification, even if those limitations would be rendered obvious by the disclosure in the specification. Id. at 1571-72 .Rivera v. Int'l Trade Comm'n, 857 F.3d 1315, 1322, 123 U.S.P.Q.2d 1059, 1063, 2017 BL 171191, 7 (Fed. Cir. 2017). Therefore, since the applicant has not disclosed any specific liquids 
	The applicant alleges “the lyophobic treatment material can be fluoride, wax, silicone polymer, polydimethylsiloxane (PDMS), grease, etc., and then form a nano-micron rough surface structure on the surface to further achieve super- hydrophobicity”. However, the original specification, does not disclose “the lyophobic treatment material can be fluoride, wax, silicone polymer, polydimethylsiloxane (PDMS), grease, etc. and then form a nano-micron rough surface structure on the surface to further achieve super- hydrophobicity”. Again, the Federal Circuit has held “(‘It is the disclosures of the applications that count.’). The knowledge of ordinary artisans may be used to inform what is actually in the specification, see Lockwood, 107 F.3d at 1571 , but not to teach limitations that are not in the specification, even if those limitations would be rendered obvious by the disclosure in the specification. Id. at 1571-72 .Rivera v. Int'l Trade Comm'n, 857 F.3d 1315, 1322, 123 U.S.P.Q.2d 1059, 1063, 2017 BL 171191, 7 (Fed. Cir. 2017). Therefore, the applicant’s argument is unpersuasive. 
	The applicant alleges “the process for making electronic grade silicon lyophobic single crystals of gallium arsenide or gallium nitride is also a public technology and well known to those of ordinary skill in the art”. However, the applicant does not provide any evidence to support their allegation.  Moreover, applicant’s statements regarding the knowledge of one of ordinary skill in the art consist of mere attorney argument, and are not supported by any evidence. See Icon Health & Fitness, Inc. v. Strava, Inc., 849 F.3d 1034, 1043 (Fed. Cir. 2017)(“Attorney argument is not evidence.”); Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997)(“Counsel’s argument cannot take the place of evidence lacking in the record.”); In re Huang, 100 F.3d 135, 139–40 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984). Therefore, the applicant’s argument is unpersuasive. 
	 The applicant alleges:
 [t]he lyophilic treatment material can be silicon dioxide (SiO2), metal, phosphoric acid-based (Phosphate) materials, etc., especially after plasma treatment, it can be super-hydrophilic. If the liquid is an oil-based solution, the lyophobic treatment material can be perfluorocarbons (PFCs). The lipophilic treatment material can be a polymer material (e.g. polystyrene) with nano-micron rough surface structure to achieve super-lipophilicity. It is a public technology and is well known to those of ordinary skill in the art. (Italics added by applicant).
Once again, the applicant does not provide any evidence to support their allegation.  Moreover, applicant’s statements regarding the knowledge of one of ordinary skill in the art consist of mere attorney argument, and are not supported by any evidence. See Icon Health & Fitness, Inc. v. Strava, Inc., 849 F.3d 1034, 1043 (Fed. Cir. 2017)(“Attorney argument is not evidence.”); Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997)(“Counsel’s argument cannot take the place of evidence lacking in the record.”); In re Huang, 100 F.3d 135, 139–40 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984). Therefore, the applicant’s argument is unpersuasive.  	 

	The applicant offers two pieces of evidence. Both of the pieces of evidence deal with hydrophilic and hydrophobic surfaces. The examiner notes hydrophilic and hydrophobic only deal with water, and are narrower than the term lyophobic. (hydrophilic : of, relating to, or having a strong affinity for water https://www.merriam-webster.com/dictionary/hydrophilic and hydrophobic : lacking affinity for water https://www.merriam-webster.com/dictionary/hydrophobic). Moreover, the specification, as originally filed, fails to disclose the specific material that is made lyophobic. In addition, the applicant does not disclose the specific liquid the material is lyophobic to, in the specification as filed. Again, the Federal Circuit has held “(‘It is the disclosures of the applications that count.’). The knowledge of ordinary artisans may be used to inform what is actually in the specification, see Lockwood, 107 F.3d at 1571 , but not to teach limitations that are not in the specification, even if those limitations would be rendered obvious by the disclosure in the specification. Id. at 1571-72 .Rivera v. Int'l Trade Comm'n, 857 F.3d 1315, 1322, 123 U.S.P.Q.2d 1059, 1063, 2017 BL 171191, 7 (Fed. Cir. 2017). Therefore, the applicant’s argument is unpersuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 5, 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims disclose “lyophobic material”
The claims disclose “in a liquid environment,”.  
The applicant discloses lyophobic treatment as compared to a periphery in paragraphs [0007, 0008, 0014, 0022, 0023, 0036] of the specification.
The specification does not disclose what comprises a lyophobic treatment (i.e. method steps of treatment) as compared to a periphery “in a liquid environment”. 
Moreover, the applicant does not disclose the specific material that is made lyophobic, in the specification as filed. The specification, paragraph [0036], discloses “the lyophobic treatment as compared to the periphery is executed to the die 11 and a bonding surface between the landing site 31”. 
The applicant discloses the dies are generated from the wafer [0007, 0008, 0012, 0016], but does not disclose the material composition of the dies or materials on the dies. 
In addition, the applicant does not disclose the specific liquid the material is lyophobic to after the lyophobic treatment, in the specification as filed. 
MPEP 2163 I discloses:
“The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term. 

	The Federal Circuit has held “an adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials.” Id. at 1568 (quoting Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993)). Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350, 94 U.S.P.Q.2d 1161, 1171, 2010 BL 62410, 14 (Fed. Cir. 2010).  In this case, the specification as filed fails to disclose a precise material, a precise liquid and  a precise lyophobic treatment of the material, in order to make the material lyophobic.

Therefore, since the applicant has not disclosed  specific a lyophobic material, a specific liquid or the specific lyophobic treatment of the material, the claims fail to show possession and lack adequate written description, in the specification as filed.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY SMITH/
Primary Examiner, Art Unit 2817